DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is responsive to the amendment filed December 1, 2020. Claims 1-20 are pending. Claim 1 is amended and claims 15-19 are withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the component comprising a cowl at least partially surrounding the component” and “the cowl defining a peripheral gap” must be shown or the feature canceled from the claim.  No new matter should be entered. See also the 112(b) rejections below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites “A heat exchanger for cooling a component and a component”. It is unclear whether the claimed component is part of the invention since the claim is directed to a heat exchanger. It is interpreted that the claim is directed to both a heat exchanger and a component. Therefore, Applicant may amend the claim to recite --A heat exchanger assembly comprising a heat exchanger and a component-- or --An assembly comprising a heat exchanger and a component-- as similarly recited in claim 20.
The limitation “the component comprising a cowl at least partially surrounding the component” in line 2 of claim 1 is unclear because it is not apparent how the claimed cowl is part of the component and at the same time at least partially surrounds the component. The 
The limitation “the cowl defining a peripheral gap” in lines 2-3 of claim 1 and the limitation “the discharge manifold positioned within and bridging the peripheral gap of the component cowl” in lines 11-12 is unclear because it suggests that a single cowl surrounds the component with a single peripheral gap that is bridged by the discharge manifold. However, the drawings show the cowl as having a first half (110) and a second half (112), both halves defining two peripheral gaps that are bridged by respective discharge manifolds of two heat exchangers. It is unclear whether a single cowl with a single peripheral gap surrounds the component or two cowl halves. However, for examination, it is interpreted that a single cowl having two halves surrounds the component as shown in Fig.2.
Claim 1 recites the limitation "the component cowl" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “a plurality of cooling holes through which the first heat exchange fluid is impinged onto the component” in lines 17-18 of claim 1 is unclear because, as discussed above, it is not clear whether the “component” refers to the cowl or to the turbine casing shown in Fig.2. Therefore, if the component refers to the cowl, the limitation “the first heat exchange fluid is impinged onto the component” is contradictory to the invention shown in the drawings. It is interpreted that the component and the cowl are two separate elements.
Claim 20 recites the limitation "the component cowl" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the component" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2-14 are rejected for the incorporation of the above due to their dependency on claim 1.

Allowable Subject Matter
Claims 1 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raheena R Malik/Examiner, Art Unit 3763